DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, Claims 1-18 and 26, and Species A, Figure 4, in the reply filed on 2/23/2022 is acknowledged.  The traversal is on the ground(s) that “no evidence has been supplied suggest that [the] method is a materially different use [of the product],” and no evidence has been provided to show “the purported material differen[ce] between the method of claim 19 and one that omits the final step of method [claim] 19.” Rem. 9. Applicant further contends that “examining claim 19 necessarily involves examining claim 1.” Id. at 9-11. 
This is not found persuasive because supplying water to livestock using a permanently inclined trough is materially different from supplying water to insects using a trough that is first tilted, and then leveled. Applicant’s arguments do not address the feature of tilting the trough. Should Applicant be contending that there is no material difference, i.e. the variants are obvious, between supplying water to livestock or insects, and that there is no material difference between tilting then leveling the trough, versus permanently tilting the trough, then Applicant is requested to re-assert such argument in any response to this Office Action. Furthermore, although the claimed device requires a lid, such lid need not cover entirely the trough in a manner that would frustrate the livestock from reaching the water. See Rem. 9.
Applicant’s argument that there is no material difference between “searching the two methods,” namely the method of claim 19 and a method “that omits the final step of See Rem. 9. Instead, the Examiner has asserted a material difference in the way a product may be used, and a claimed method.
Applicant’s contention that “examining claim 19 necessarily involves examining claim 1,” is unpersuasive to show that the apparatus of claim 1 cannot be used in a materially different method than that of claim 19. See Rem. 9-11. Notably, Applicant has elected the product claims, rather than the method claims. Accordingly, Applicant has not demonstrated that the product claims require examination of the method claims.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each plenum having a plurality of openings” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claims 1-3, 5, 6, 9, 11, 14, 15, and 18 are objected to because of the following informalities:  “the trough” in each of claim 1, lines 3 and 5, claim 11, lines 2 and 3 (appearing twice in line 3), and claim 15, lines 2 and 4 (appearing twice in line 4) should each be amended to recite –the at least one trough--; “the at least one supply tube” in claim 1, lines 12-13 should be –the at least one fluid supply tube--; “feed mechanism” in each of claim 2, lines 2-3 and claim 9, line 3 should be –feeding mechanism--; “the at least one sensor” in claim 2, line 3 should be –the at least one fluid level sensor--; “comprising” in each of claim 3, line 2, claim 5, line 6, and claim 6, line 2 should be –comprise--; and “the feeding mechanism” in line 1 of each of claims 14 and 18 should be –the at least one feeding mechanism--; and “augur” in claim 14, line 2 is incorrect spelling of –auger--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one fluid supply tube" in line 11. There is insufficient antecedent basis for this limitation in the claim. In particular, there is no antecedent basis for more than one fluid supply tube. See line 7.
Claim 2 recites the limitations "the heating element" and “the computing devices” in lines 2 and 4-5, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “one or more of the computing devices” in lines 4-5 refers to one or more of the “one or more computing devices” previously recited in line 1 of the claim, or to a distinct one or more computing devices. As the claim and Applicant’s invention are best understood, the second recitation will be interpreted to be referring to the same one or more computing devices. Applicant is advised that amending the claim to recite –the one or more computing devices--, would overcome this rejection.
Claims 3, 5, 6, and 9 each similarly recite “one or more of the computing devices” in lines 3, 7, 3, and 4-5, respectively, thereby rendering each of the claims indefinite because it is unclear as to whether those recitations refer to the same or distinct one or more computing devices that that previously recited in claim 2.
Claim 8 recites the limitations "each trough," “each lid,” “each drain valve,” “each fill valve,” “each heating element,” and “each fluid level sensor” in lines 2, 7, 8, 10, 12, 
Re Claim 9, it is unclear as to whether “the at least one fluid level sensor” in line 3 refers to the at least one fluid level sensor of claim 1, or to one of the plurality of fluid level sensors of claim 8. It is additionally unclear as to whether “the fill valve” in each of lines 10 and 13 refer to the fill valve of claim 1 or one of the fill valves of claim 8.
Claim 13 recites the limitation "the at least one lid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "each wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the robotic arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the water" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim additionally recites method steps, i.e. “receiving” and “adjusting,” rendering the scope of the claim indefinite because it is an apparatus claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-9, 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al., U.S. Patent Application Publication No. 2013/0319334 A1 (hereinafter Newton; submitted by Applicant on IDS filed 3/20/2020), in view of Hall et al., U.S. Patent Application Publication No. 2018/0007874 A1 (hereinafter Hall), and Massaro et al., U.S. Patent Application Publication No. 2018/0092339 A1 (hereinafter Massaro; submitted by Applicant on IDS filed 3/20/2020).
Re Claim 1, Newton teaches a system comprising:
A frame (48; see figure 3 and paragraph [0050]);
At least one trough (44) supported by the frame (see id.);
A fluid supply tube (62; see figure 4 and paragraph [0052]) connectable to a fluid supply (see id., noting that the fluid supply tube of Newton must be connected to a fluid supply to supply water as described), the fluid supply tube routed to provide fluid to the at least one trough (see id.);
A fill valve (64; see id.) coupled to the fluid supply tube (see id.), the fill valve positioned and configured to regulate a flow of fluid into the at least one trough (see id.); and
At least one feeding mechanism (56, 70, 100, 130, or 160) to dispense food into the at least one trough. See paragraphs [0052] and [0054]-[0060].
Newton does not expressly teach the at least one trough having a drain or the system comprising a drain valve coupled to the drain; a lid as claimed; a fill pump as claimed; or at least one fluid level sensor as claimed. Re the claimed drain and drain valve, Newton expressly teaches a vacuum mechanism for clearing the at least one trough. See paragraph [0053].
Although Newton does not expressly teach a fill pump as claimed, Newton teaches a fill pump (see paragraph [0056]) coupled to at least one feeding supply tube See id. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Newton to have a fill pump coupled to the at least one fluid supply tube and coupleable to the fluid supply to pump fluid from the fluid supply through the at least one fluid supply tube, fill pumps as claimed being known and conventional, in order to aid in supplying the fluid of Newton upwardly against gravity to the at least one trough. See Newton at figure 4.
Hall, similarly directed to a system comprising a frame (see figure 2), at least one trough (“water tray”), a fluid supply tube (110, 208, or 306; see id. and paragraphs [0021] and [0025]-[0026]) connectable to a fluid supply (108, 202, or 300; see figures 1-3 and paragraphs [0021] and [0024]-[0026]), the fluid supply tube routed to provide fluid to the at least one trough (see id.); a fill valve (see id. and paragraph [0029]) coupled to the fluid supply tube, the fill valve positioned and configured to regulate a flow of fluid into the at least one trough (see id.), teaches that it is known in the art to have at least one fluid level sensor (see paragraphs [0023] and [0029]) positioned to detect a fluid level within the at least one trough. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Newton to comprise at least one fluid level sensor positioned to detect a fluid level within the at least one trough, as taught by Hall, in order to precisely and automatically maintain a desired amount of water within the at least one trough for optimum growth of the animals. See Newton at figure [0071]; Hall at paragraphs [0023] and [0029].
see figure 2 and paragraph [0042]), at least one trough (see paragraph [0065]) having a drain (see paragraph [0055]), the at least one trough supported by the frame (see figure 2 and paragraph [0042]); a lid (see paragraph [0065]) coupleable to the at least one trough to cover the at least one trough (see id.); the at least one trough defining at least one opening (see paragraph [0033]); and at least one fluid supply and feeding mechanism (110) to dispense food and fluid into the at least one trough. See paragraphs [0032]-[0035].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one trough of Newton as modified by Hall to have a drain, as taught by Massaro, in order to facilitate removal of trough contents without requiring a vacuum hose or to drain fluid from the troughs for replenishment or refreshing without injuring the animals. See Massaro at paragraph [0055]. Although Newton as modified by Hall and Massaro does not expressly teach a drain valve coupled to the drain—though Newton as modified by Hall teaches the system comprising valves (see Newton at paragraphs [0047] and [0052]; Hall at paragraphs [0025] and [0028]-[0029]), and Massaro teaches that “the drainage unit may unseal a portion of the rearing container and selectively drain water or other material from the rearing container, while leaving the larvae in place within the rearing container” in paragraph [0055])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Newton as modified by Hall and Massaro to comprise a drain valve coupled to the drain, in order to use known and conventional technology to selectively open and close the drain as desired.
See Newton at figure 4 and paragraph [0052], teaching the fluid lines being above the troughs.
Re Claim 2, Newton as modified by Hall and Massaro teaches one or more computing devices (see Hall at paragraphs [0048] and [0061]-[0063]) in communication with the at least one fluid level sensor (see Hall at paragraphs [0059] and [0064]-[0065]), the one or more computing devices comprising processor executable program code (see Hall at paragraphs [0062]-[0063]) to cause one or more of the computing devices to: receive fluid level sensor signals from the at least one fluid level sensor (see Hall at figure 11 and paragraphs [0064]-[0065]); determine the fluid level within the at least one trough based on the received fluid level sensor signals (see id.); in response to determining that the fluid level is below a first threshold fluid level, transmit a signal to cause the fill valve to increase an amount of fluid provided to the at least one trough from the fluid supply tube (see id. and Hall at paragraphs [0023], [0025], and [0028]); and in response to determining that the fluid level is above a second threshold fluid See id. 
Massaro additionally teaches one or more computing devices (see Massaro at paragraphs [0032], [0035], and [0043]-[0045]) in communication with a heating element (see Massaro at paragraph [0043]), the one or more computing devices comprising processor executable program code. See Massaro at paragraphs [0032] and [0035].
Newton as modified by Hall and Massaro does not expressly teach the one or more computing devices in communication with the fill pump and the at least one feeding mechanism, but Newton teaches controlling the at least one feeding mechanism. See Newton at paragraphs [0058]-[0060].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Newton, Hall, and Massaro to have one or more computing devices in communication with a heating element and the at least one fluid level sensor, the one or more computing devices comprising processor executable program code to cause one or more of the computing devices to: receive fluid level sensor signals from the at least one fluid level sensor; determine the fluid level within the at least one trough based on the received fluid level sensor signals; in response to determining that the fluid level is below a first threshold fluid level, transmit a signal to cause the fill valve to increase an amount of fluid provided to the at least one trough from the fluid supply tube; and in response to determining that the fluid level is above a second threshold fluid level, transmit a signal to cause the fill valve to decrease the amount of fluid provided to the at least one trough from the fluid supply tube, in 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the fill pump and the at least one feeding mechanism to be in communication with the one or more computing devices, in order to automate activation and deactivation of the fill pump and feeding mechanism for supplying fluid and food to the at least one trough according to desired schedules or conditions.
Re Claim 6, Newton as modified by Hall and Massaro teaches a fluid quality sensor (see Massaro at paragraphs [0045]-[0050] and [0085]-[0086]), and wherein the one or more computing devices further comprise processor executable program code to cause one or more of the computing devices to: receive fluid quality sensor signals from the fluid quality sensor (see id.); determine a fluid quality based on the received fluid quality sensor signals (see id.); in response to determining that the fluid quality is below a first threshold fluid quality level, transmit a signal to cause the drain valve to increase an amount of fluid dispensed from the at least one trough. See id. and Massaro at paragraphs [0023] and [0055] and claim 32.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Newton, Hall, and Massaro to have the system comprise a fluid quality sensor, and wherein the one or more computing devices further comprise processor executable program code to cause one or more of the computing devices to: receive fluid quality sensor signals from the fluid quality sensor; determine a fluid quality based on the received fluid quality sensor signals; in response to determining that the fluid quality is below a first threshold fluid quality level, 
Re Claim 7, Newton as modified by Hall and Massaro teaches that the fluid quality sensor comprises one of an ammonia sensor, a carbon dioxide sensor, a dissolved oxygen sensor, or a light sensor. See Massaro at paragraphs [0077] and [0085]-[0086].
Re Claim 8, Newton as modified by Hall and Massaro teaches that the at least one trough comprises a plurality of troughs (see Newton at figures 3 and 4; Hall at figure 1; Massaro at figure 2), each trough having a drain (see id., noting the similar constructions of each of the troughs; see also Massaro at paragraph [0055]), a subset of the plurality of troughs supported by the frame (see Newton at figures 3 and 4; Hall at figure 1; Massaro at figure 2); wherein the system defines a first grouping comprising: the subset of the plurality of troughs (see Hall at paragraph [0015]; Massaro at paragraphs [0043]-[0044] and [0072]), a plurality of lids couplable to the troughs to cover the respective trough (see Newton at figures 3 and 4, Hall at figure 1, and see also Massaro at paragraph [0065]), each lid defining at least one vent (see rejection of claim 1, modifying Newton as modified by Hall and Massaro to have the lid define at least one opening); a plurality of drain valves, each drain valve coupled to the drain of a different one of the troughs of the subset (see Newton at figures 3 and 4, Hall at figure 1, and Massaro at figure 2, noting the similar constructions of each of the troughs; see also Massaro at paragraph [0055]); a plurality of fill valves (Newton 64; see Hall at paragraphs [0021], [0024]-[0026], and [0029]) coupled to the fluid supply tube (see Newton at figure 4; Hall at figures 1-3), each fill valve corresponding to one trough of the subset (see Hall at paragraph [0028]); a plurality of heating elements (see Massaro at paragraph [0043]), each heating element positioned to apply thermal energy to the troughs of the subset (see id.); and a plurality of fluid level sensors positioned to detect fluid levels (see Hall at paragraphs [0023] and [0029]), each fluid level sensor positioned to detect the fluid level of a different one of the troughs of the subset. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Newton, Hall, and Massaro have the at least one trough comprises a plurality of troughs, each trough having a drain, a subset of the plurality of troughs supported by the frame; wherein the system defines a first grouping comprising: the subset of the plurality of troughs, a plurality of lids couplable to the troughs to cover the respective trough, each lid defining at least one vent; a plurality of drain valves, each drain valve coupled to the drain of a different one of the troughs of the subset; a plurality of fill valves coupled to the fluid supply tube, each fill valve corresponding to one trough of the subset; a plurality of heating elements, 
Re Claim 9, Newton as modified by Hall and Massaro teaches one or more computing devices (see Hall at paragraphs [0048] and [0061]-[0063]; Massaro at paragraphs [0032], [0035], and [0043]-[0045]) in communication with the plurality of heating elements (see Massaro at paragraph [0043]) and the at least one fluid level sensor (see Hall at paragraphs [0059] and [0064]-[0065]), the one or more computing devices comprising processor executable program code (see Hall at paragraphs [0062]-[0063]; Massaro at paragraphs [0032] and [0035]) to cause one or more of the computing devices to: receive fluid level sensor signals from the plurality of fluid level sensors (see Hall at figure 11 and paragraphs [0064]-[0065]); determine the fluid levels within each trough of the subset based on the received fluid level sensor signals (see id.); in response to determining that the fluid level of a respective trough is below a first threshold fluid level, transmit a signal to cause the fill valve to increase an amount of see id. and Hall at paragraphs [0023], [0025], and [0028]); and in response to determining that the fluid level is above a second threshold fluid level, transmit a signal to cause the fill valve to decrease the amount of fluid provided to the respective trough. See id.
Newton as modified by Hall and Massaro does not expressly teach the one or more computing devices in communication with the fill pump and the at least one feeding mechanism, but Newton teaches controlling the at least one feeding mechanism. See Newton at paragraphs [0058]-[0060].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Newton, Hall, and Massaro to have one or more computing devices in communication with the plurality of heating elements  and the at least one fluid level sensor, the one or more computing devices comprising processor executable program code to cause one or more of the computing devices to: receive fluid level sensor signals from the plurality of fluid level sensors; determine the fluid levels within each trough of the subset based on the received fluid level sensor signals; in response to determining that the fluid level of a respective trough is below a first threshold fluid level, transmit a signal to cause the fill valve to increase an amount of fluid provided to the respective trough; and in response to determining that the fluid level is above a second threshold fluid level, transmit a signal to cause the fill valve to decrease the amount of fluid provided to the respective trough, in order to provide automatic control of a temperature and water levels of the troughs for optimum rearing of the animals. 

Re Claim 11, Newton as modified by Hall and Massaro teaches that the at least one trough comprises one or more baffles (Newton 196 or 226; see Newton at figures 16 and 20 and paragraphs [0062] and [0065]) disposed within the at least one trough, each of the one or more baffles extending away from a bottom portion of the at least one trough into an interior volume of the at least one trough. See id.
Re Claim 12, Newton as modified by Hall and Massaro teaches a heating element (see Massaro at paragraph [0043]) positioned to apply thermal energy to the at least one trough. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Newton, Hall, and Massaro to have a heating element as claimed, in order to control the temperature of the trough for optimum rearing of the animals.
Re Claim 13, Newton as modified by Hall and Massaro teaches that the at least one trough defines a port to receive food (see Massaro at paragraph [0033]), but does not expressly teach whether the port is in the at least one lid.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the lid of Newton as modified by Hall and See Newton at figures 1 and 2, illustrating the feed lines being above the troughs.
Re Claim 14, Newton as modified by Hall and Massaro teaches that the at least one feeding mechanism comprises at least one of an auger (see Newton at paragraphs [0054], [0057], and [0059]), a blow feeder, or a broadcast feeder.
Re Claim 17, Newton as modified by Hall and Massaro teaches a robotic arm. See Massaro at paragraph [0038].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Newton, Hall, and Massaro to have the system comprise a robotic arm, as taught by Massaro, in order to automatically transport the one or more trough as desired for refilling, cleaning, maintenance, etc.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton, Hall, and Massaro as applied to claim 1 above, and further in view of Hamada, EP 1625788 A1.
Re Claim 10, Newton as modified by Hall and Massaro teaches tilting the at least one trough (see Massaro at paragraphs [0056] and [0092]), but does not expressly teach an actuator as claimed.
Hamada, similarly directed to a system comprising at least one trough (2) for an animal, teaches that it is known in the art to have an actuator (35; see paragraphs [0060] and [0091]-[0093]) in physical communication with the at least one trough (see id. and figure 8a), the actuator positioned and configured to apply a force to the at least one trough to tilt the at least one trough. See id.
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton, Hall, and Massaro as applied to claim 1 above, and further in view of Arsiwalla et al., U.S. Patent Application Publication No. 2016/0066552 A1 (hereinafter Arsiwalla).
Re Claim 15, Newton as modified by Hall and Massaro does not expressly teach the claim limitations.
Arsiwalla, similarly directed to a system comprising at least one trough (9) for an animal, teaches that it is known in the art to have the system comprise an air tube (39; see paragraph [0022]), the air tube connectable to a pressurized air source (air conditioner providing forced aeration; see id. and paragraphs [0017] and [0022]-[0023]) and defining a plurality of openings (41; see figure 2 and paragraph [0022]) to provide pressurized air (45) into the trough. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Newton as modified by Hall and Massaro to have an air tube, the air tube connectable to a pressurized air source and defining a plurality of openings to provide pressurized air into the trough, as taught by Arsiwalla, in order to provide an airflow to the animals in the trough for optimum growth conditions. Although .
Claims 16 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton, Hall, and Massaro as applied to claim 1 above, and further in view of Abe, WO 2019/116744 A1 (English-language translation provided on PTO-892).
Re Claim 16, Newton as modified by Hall and Massaro does not expressly teach the claim limitations.
Abe teaches that it is known in the art to have a frame (10, 20) define an enclosure (see figures 11 and 18) having a plurality of walls (walls of 10, 20), at least two of the walls each comprising a plenum (see id.), each plenum having a plurality of openings (openings in 10, 20) to allow movement of air through the wall into the enclosure. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Newton as modified by Hall and Massaro to have the frame define an enclosure having a plurality of walls, at least two of the walls each comprising a plenum, each plenum having a plurality of openings to allow movement of air through the wall into the enclosure, as taught by Abe, in order to prevent scents or other contaminants from entering or exiting the system.


Re Claim 18, Newton as modified by Hall and Massaro teaches that at least one of the at least one feeding mechanism or a camera is coupled to a robotic arm. See Massaro at paragraphs [0038] and [0085].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Newton, Hall, and Massaro to have the system comprise a robotic arm, as taught by Massaro, and at least one of the feeding mechanism or a camera is coupled to the robotic arm, as also taught by Massaro in order to automatically transport the one or more trough as desired for refilling, cleaning, maintenance, etc., and to inspect and monitor conditions of the trough as it is being transported.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton, Hall, and Massaro as applied to claim 1 above, and further in view of Tang, CN 105494268 A (English-language translation provided on PTO-892).
Re Claim 26, Newton as modified by Hall and Massaro teaches that the system further comprises a heating element (see Massaro at paragraph [0043]) positioned to apply thermal energy to the at least one trough (see id.), and further comprising: receiving, by a computing device (see Hall at paragraphs [0048] and [0061]-[0063]; Massaro at paragraphs [0032], [0035], and [0043]-[0045]), temperature sensor signals (see Hall at paragraphs [0018], [0029], and [0059]) indicating a temperature of the water in the trough (see id.); but does not expressly teach adjusting, by the computing device, the heating element as claimed.
See translation at page 6, paragraph 1 (beginning “There are…”) and page 7, paragraph 1 (beginning “The top…”).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Newton as modified by Hall and Massaro to adjust, by the computing device, a heating element based on the temperature of the water and a predetermined water temperature, in order to automatically maintain the water temperature within a desired range for optimum cultivation.
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642